Citation Nr: 0944115	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for residuals of right foot talus fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.F.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the New 
York, New York regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claim for an increased rating, in excess of 10 
percent, for residuals of right foot talus fracture.  In a 
July 2008 Supplementary Statement of the Case (SSOC), the RO 
granted an increased rating of 20 percent, effective April 
2006.  However, in an October 2009 brief, the Veteran 
contended that he is entitled to a rating in excess of 20 
percent.

In April 2008, the Veteran, accompanied by D.F., appeared at 
a hearing held before a decision review officer in New York, 
New York.  A transcript of that hearing has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

From May 26, 2006 the Veteran's right ankle dorsiflexion has 
been measured predominantly from zero (0) to ten degrees. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of 30 percent for the 
service-connected residuals of right foot talus fracture have 
been approximated since May 26, 2006.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5270 (2009).

2.  The criteria for referral of an extraschedular evaluation 
of the residuals of right foot talus fracture are not met.  
38 C.F.R. §§ 3.321, 3.321(b)(1), 4.71, 4.71(a), Diagnostic 
Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2006, prior to 
adjudication, which informed him of the requirements needed 
to establish a claim of entitlement to an increased 
evaluation.  In accordance with VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional medical records were 
subsequently added to the claims file.

The Veteran also was informed in the May 2006 letter as to 
how VA determines appropriate disability ratings and sets 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  A May 2008 letter, complying with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), further advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on employment.  However, the Board observes 
that the U.S. Court of Appeals for Veterans Claims (Court) 
has since held that VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria.  
Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 
(Fed. Cir., Sep. 4, 2009).   The Board finds that the duty to 
notify has been met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of VA medical center (VAMC) treatment reported by the 
Veteran.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  
The Veteran was afforded VA examinations for his service-
connected right ankle disability in May 2006 and May and 
October 2008.

The Board concludes that all available evidence pertinent to 
the claim has been obtained and there is sufficient medical 
evidence on file in order to make a decision.  The Veteran 
has been given ample opportunity to present evidence and 
argument in support of his claim.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).


Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was granted service connection for residuals of 
right foot talus fracture in an October 1997 rating decision, 
and assigned a zero (0) percent disability evaluation.  The 
RO, in a March 1999 rating decision, subsequently increased 
the evaluation to 10 percent effective October 7, 1996.  In a 
rating decision dated July 2008, the RO increased the 
disability rating to 20 percent, effective April 19, 2006.  
In an October 2009 brief, the Veteran's representative 
contended that the 20 percent evaluation did not accurately 
reflect the current severity of residuals of right foot talus 
fracture and that an extraschedular evaluation was warranted.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that a 30 
percent disability evaluation is warranted for the Veteran's 
residuals of right foot talus fracture since May 26, 2006.  
The benefit of the doubt is resolved in the Veteran's favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App.49, 53-56 (1990).

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling and moderate limitation of motion is 
evaluated as 10 percent disabling under Diagnostic Code 5271.  
38 C.F.R. § 4.71a, Code 5271 (2009).

Diagnostic Code 5270, located in 38 C.F.R. § 4.71(a), 
provides: a 20 percent rating for ankylosis of the ankle with 
plantar flexion of less than 30 degrees, a 30 percent 
evaluation for ankylosis of the ankle with plantar flexion 
between 30 degrees and 40 degrees or with dorsiflexion 
between 0 degrees and 10 degrees.

A 40 percent rating is assigned for ankylosis of the ankle 
with plantar flexion at more than 40 degrees or dorsiflexion 
of more than 10 degrees, or with abduction, adduction, 
eversion, or inversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2009).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary (28th Ed. 1994) at 86).

Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71a, Plate II.    

Although there is not a specific code addressing limitation 
of motion of the feet, Diagnostic Code 5284 relates to foot 
injuries.  Foot injuries that are moderate warrant a 10 
percent disability rating.  If moderately severe, a 20 
percent disability rating is appropriate.  If the foot injury 
is severe, a maximum 30 percent disability rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  
Diagnostic Code 5284 may involve limitation of motion and 
therefore requires consideration under sections 4.40 and 
4.45.  Separate ratings may be assigned for a foot disability 
where there is also X- ray evidence of traumatic arthritis in 
the affected joint and additional disability due to 
limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-
98.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

To warrant a schedular evaluation in excess of 20 percent for 
the Veteran's residuals of right foot talus fracture, there 
would need to be: medical evidence that ankylosis of the 
right ankle, resulting from the residuals of the right foot 
talus fracture (the service-connected disability), limited 
plantar flexion to between 30 and 40 degrees or dorsiflexion 
to between zero (0) and 10 degrees.

An extraschedular rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).   

The record indicates that the Veteran is long diagnosed with 
Charcot's deformity, a non-service-connected disorder.  A May 
2006 VA examiner noted that the Veteran's Charcot deformity 
had produced severe destructive changes to bilateral feet and 
ankles, but could not definitively state which symptoms on 
the right side were due to Charcot and which were due to the 
residuals of talar fracture ("trying to definitively state 
which signs and objective findings are due to either the 
Charcot foot deformity or talar fracture would be 
speculative").  In regard to motion of the right ankle, 
there were less than five (5) degrees of dorsiflexion, with 
pain, and approximately 15 degrees of plantar flexion, with 
pain.  The RO continued the 10 percent disability evaluation, 
under Diagnostic Code 5284, in a July 2006 rating decision on 
the basis that the examiner could not definitively state that 
the objective findings were related to the talus fracture, 
the Veteran's service-connected disability.  On that same 
basis, the RO continued the 10 percent rating in a February 
2007 statement of the case.  The RO confirmed and continued 
the 10 percent rating in April 2008 on the basis that medical 
evidence did not show "marked" limitation of motion of the 
ankle, as required for an increased (20 percent) evaluation 
under Diagnostic Code 5271.

In May 2008, an x-ray of the right ankle joint showed 
arthritis.  Upon physical examination, the ankle showed 
deformity and a range of motion to 10 degrees of dorsiflexion 
and 30 degrees of plantar flexion, with pain.  The examiner 
noted that attempted repetition caused increased pain and 
decreased motion.  Subsequently, the Veteran's disability 
rating for residuals of right foot talus fracture was 
increased to 20 percent, under Diagnostic Codes 5010 through 
5271, effective April 19, 2006, in a supplementary statement 
of the case (SSOC) dated July 2008.

The Veteran was examined again in October 2008.  He reported 
that his ankle pain was constant, but flared up during 
changes in the weather.  His right ankle range of motion was 
noted as to five (5) degrees of dorsiflexion and to 25 
degrees of plantar flexion, without pain and capable of 
repetition.  The report reflects that the Veteran had not 
been ordered to complete rest in the past 12 months due to 
his right ankle disability and had not experienced any 
related incapacitating episodes.  The examiner also noted the 
history of symptoms provided by the Veteran: that he had 
experienced right ankle swelling and pain since the injury, 
but, although those symptoms limited his range of work tasks, 
he was able to work until he also began experiencing 
difficulty with his left foot and ankle.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5284 applies to foot injuries, however, as 
observed by the October 2008 VA examiner, the Veteran is 
evaluated as having a right ankle disability, specifically 
the residuals of a fracture to the talar joint.  Diagnostic 
Code 5271 addresses limitation of motion of the ankle, but in 
general terms such as "marked" and "moderate."  As the 
Veteran's range of motion in his right ankle has been 
measured in terms of plantar flexion and dorsiflexion, and 
these measurements correspond to the disability evaluations 
under Diagnostic Code 5270, the Board finds that code most 
appropriate, and indeed its application results in the 
assignment of a higher schedular evaluation for the disorder.

The Veteran's representative observed that his right ankle 
disability had been rated under Diagnostic Codes 5010 and 
5271, which only allow for maximum evaluations of 20 percent.  
However, in the July 2008 SSOC, the RO appeared to consider 
rating the Veteran's service-connected disability under a 
different Diagnostic Code, specifically, Code 5270.  The 
Board observes that the July 2008 SSOC reflected the degrees 
of flexion of the Veteran's right ankle as 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion, per the May 
2008 VA examination; the RO determined that a 20 percent 
evaluation was appropriate.  

The Board notes that, under the rating schedule for 
Diagnostic Code 5270, a 30 percent evaluation is appropriate 
when plantar flexion is between 30 and 40 degrees, and 
dorsiflexion is between zero (0) and 10 degrees.  As the May 
2008 examiner stated that ankle motion decreased when the 
Veteran attempted repetition, and an October 2008 
examination, as well as the May 2006 examination, revealed 
zero (0) to five (5) degrees of dorsiflexion, the 30 percent 
disability evaluation appears more appropriate.  Further, 
although the RO noted in a July 2006 rating decision that 
there was no objective evidence that the Veteran's service-
connected residuals of right talus fracture, rather than his 
Charcot deformity, caused the current limitation of motion, 
the May 2006 VA examiner noted that any such distinction 
could only be made speculatively and the Board notes that, 
per 38 C.F.R. § 3.102, the benefit of the doubt is resolved 
in the Veteran's favor.

The Veteran's representative contended in an October 2009 
brief that an extraschedular rating was warranted for his 
right ankle disability.  However, the record does not suggest 
that the service-connected right ankle disability (rather 
than other medical issues) caused interference with 
employment qualifying as "marked" or caused frequent periods 
of hospitalization.  See 38 C.F.R. § 3.321(b)(1) (2009).  

There is no question that the non-service-connected Charcot's 
disorder, as well as other non-service-connected disorders, 
play the predominant role in the Veteran's incapacity.  
Specifically, although the Veteran has stated that his right 
ankle caused him pain and limited his range of work duties, 
the history he provided to VA examiners indicates that he was 
able to work until he began experiencing additional Charcot 
symptoms, to include medical problems with his left foot and 
ankle.  In this regard, the schedular evaluations in this 
case are not shown to be inadequate.  Consequently, the Board 
finds that the criteria for referral for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

A rating of 30 percent for residuals of right foot talus 
fracture is granted for the period beginning May 26, 2006, 
subject to the law and regulations governing the award of 
monetary benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


